Citation Nr: 9924878	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-31 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than September 27, 
1995, for the grant of service connection for retinitis 
pigmentosa, to include on the basis of clear and unmistakable 
error.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel



INTRODUCTION

The veteran had periods of service to include periods of 
active duty for training with the Minnesota Army National 
Guard and the United States Army Reserves from December 1973 
to January 1974, from February 1974 to July 1974, from August 
1974 to November 1974, and from August 1983 to September 
1983.  He also had active service from September 1968 to 
October 1968, and November 1984 to June 1985.  

This matter arises from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which granted service connection for 
retinitis pigmentosa, and assigned a 70 percent evaluation, 
effective from August 29, 1996.  The veteran filed a timely 
appeal, claiming that the effective date of the grant of 
service connection should be the date of an eye injury in 
1985.  In an August 1997 rating decision, the RO found clear 
and unmistakable error in the June 1997 rating decision, and 
granted an effective date of September 27, 1995, for service 
connection for retinitis pigmentosa.  The veteran continued 
to disagree with this determination.  The case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.


FINDINGS OF FACT

1.  In an unappealed rating decision of November 1985, the RO 
denied the veteran's claim for service connection for 
retinitis pigmentosa.  

2.  The November 1985 rating decision was reasonably 
supported by the evidence on file at that time and prevailing 
legal authority.  

3.  The veteran did not attempt to reopen his previously 
denied claim for service connection for retinitis pigmentosa 
until September 27, 1996.  

4.  In a June 1997 rating decision, the RO reopened the 
previously denied claim and granted service connection for 
retinitis pigmentosa, and assigned a 70 percent evaluation, 
effective as of August 29, 1996; in an August 1997 rating 
decision, the RO revised the effective date of the grant of 
service connection to September 27, 1995.  

5.  Legal authority relied on by the RO in granting an 
effective date of September 27, 1995, was effectively 
liberalizing in nature.  


CONCLUSIONS OF LAW

1.  The rating decision of November 1985 which denied the 
veteran's claim for service connection for retinitis 
pigmentosa was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7105, 5108 (West 1991); 38 C.F.R. §§ 3.104, 
3.105 (1998).

2.  The criteria for an effective date earlier than September 
27, 1995, for the award of service connection for retinitis 
pigmentosa have not been met.  38 U.S.C.A. §§ 5110 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.114, 3.400(p) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has theorized that the RO committed significant 
errors in its 1985 rating decision denying service connection 
for retinitis pigmentosa.  He has urged that the RO should 
have applied the principles set forth in a 1985 VA General 
Counsel opinion and should have found that his condition was 
aggravated by service.  He has contended that the subsequent 
issuance of a restatement of the same principles in another 
General Counsel opinion, this time recognized as having 
precedent value, did not constitute a liberalizing issuance 
by the Secretary.  

A review of the procedural history of this claim is relevant.  
The veteran filed his original claim for entitlement to 
service connection for retinitis pigmentosa in July 1985.  
That claim was denied by a rating decision dated in November 
1985 based on a finding that the veteran's retinitis 
pigmentosa was a constitutional or developmental abnormality.  
Evidence considered in that decision included service medical 
records, a report of a March 1985 Medical Board and VA eye 
examination report dated in October 1985.  The veteran was 
notified of that decision and of his appellate rights at that 
time but did not seek appellate review.  

In September 1996, the veteran submitted a written statement 
from his representative indicating his intention to reopen 
his claim of service connection for a bilateral eye 
condition, urging that clear and unmistakable error had been 
made in the 1985 decision.  In rating decisions issued in 
October and November 1996, the RO found that no clear and 
unmistakable error had been made in the 1985 rating decision 
and that no new and material evidence had been submitted to 
reopen the claim.  In June 1997, the RO issued a rating 
decision granting service connection for retinitis 
pigmentosa, finding in pertinent part that, although there 
was no clear and unmistakable error in the 1985 decision, the 
more recent review of the facts led the present rating board 
to substantially different conclusions which supported a 
grant of service connection.  Finally, the August 1997 rating 
decision assigned an earlier effective date, finding that the 
June 1997 decision was clearly and unmistakably erroneous in 
failing to apply 38 C.F.R. § 3.114 (1998), since the RO based 
the June 1997 decision on liberalizing legislation regarding 
the evaluation of congenital or hereditary diseases and 
conditions.  Accordingly, the RO assigned an effective date 
of September 27, 1995.  It is with this determination that 
the veteran disagrees.  

I.  Clear and Unmistakable Error

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error.  
38 C.F.R. §§ 3.104(a), 3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:  

(1)  [E]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied; (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made;" and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel, at 245.  To establish a 
valid claim of clear and unmistakable error the claimant must 
demonstrate that either the correct facts, as they were known 
at the time, were not before the adjudicator, or that 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 
(1997).  In 1985, 38 C.F.R. § 3.303 (c) provided that 
congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such were 
not diseases or injuries within the meaning of applicable 
legislation.  Further, in the Schedule for Rating 
Disabilities, the same principle was set forth and provided 
that mere congenital or developmental defects, including 
refractive error of the eye, were not diseases or injuries in 
the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. § 4.9.  Generally, a 
service-connected disability is one which was incurred in or 
aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error.  It is the kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
presence of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), Russell, supra.

It is argued that at the time of the November 1985 RO 
decision the evidence of record supported a grant of service 
connection.  In support of this argument references are made 
to the service medical records showing treatment for battery 
acid in the eyes during which time retinitis pigmentosa was 
observed.  The veteran has urged that the disease has been 
symptomatic since that incident.  

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office.  Smith v. Brown, 
35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a 
presumption of validity which attaches to that final 
decision, and when such a decision is collaterally attacked, 
the presumption becomes even stronger.  See Fugo at 44.  
Therefore, a claimant who seeks to obtain retroactive 
benefits based on clear and unmistakable error has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  There has 
been no assertion that the correct facts as they were known 
at the time of the November 1985 RO decision were not before 
the adjudicator.  It is clear that the service medical 
records as well as a 1985 report of VA examination were 
before the adjudicator.  In fact, that evidence contains 
medical findings which could reasonably support a denial of 
service connection.  Rather, the disagreement is with how the 
RO weighed or evaluated the evidence that was of record and 
with the way statutory or regulatory provisions extant at the 
time were applied.  Since the former error is not of the sort 
that is undebatable, but rather is an argument with respect 
to how the facts were weighed or evaluated, it is not ipso 
facto, clear and unmistakable.  Fugo, supra.  

Regarding the latter assignment of error, the Board notes 
that the 1985 opinion of the General Counsel, Op. G.C., 1-85, 
March 5, 1985, did provide that service connection may be 
granted for diseases (but not defects) of congenital, 
developmental or familial origin if these conditions were 
incurred in or aggravated during service within the meaning 
of VA law and regulations.  In July 1990, the VA General 
Counsel published O.G.C. Precedent 67-90, which updated the 
1985 opinion but essentially provided the same interpretation 
of congenital and developmental conditions as had been laid 
out in the 1985 opinion.  The 1990 opinion provided that 
service connection may be granted for hereditary diseases 
under 38 C.F.R. § 3.303(c), which first manifest themselves 
during service or which preexist service and progress at an 
abnormally high rate during service.  

The 1985 opinion was in existence at the time of the November 
1985 rating decision, and 38 C.F.R. § 3.303(c) has remained 
substantively unchanged at all relevant times.  However, the 
Board concludes that the RO's finding that retinitis 
pigmentosa was not incurred in or aggravated by service was 
not the product of error in failure to properly apply 
statutory or regulatory provisions extant at the time.  The 
Board has reviewed the service medical records and has found 
that there was evidence from which the RO could have 
concluded that the condition was not incurred in or 
aggravated by service.  The mere fact that the RO did find 
that the retinitis pigmentosa preexisted service and was not 
aggravated by service does not compel a conclusion that the 
RO failed to consider appropriate statutory or regulatory 
provisions.  The Board notes that there was evidence that the 
veteran had previously been found to have a congenital eye 
problem.  Also, there was medical evidence relating to lack 
of aggravation of an eye condition in service.  Further, 
while the rating decision which granted service connection in 
1997 contains an assessment that the RO's consideration in 
1985 of statements made by the veteran against his interests 
was contrary to 38 C.F.R. § 3.304(b), the Board finds that 
this is not clear and unmistakable error, as the other 
evidence referred to above could support the conclusions 
reached by the RO in 1985.  Thus, while the Board does not 
affirm the 1985 decision, it concludes that there was no 
clear and unmistakable error with respect to application of 
statutory or regulatory provisions.  

On the basis of the above analysis, the Board finds that the 
veteran has not met the heavier burden, and, therefore, the 
November 1985 RO decision did not involve clear and 
unmistakable error and is final.  38 U.S.C.A. §§ 5107, 5108, 
7105; 38 C.F.R. §§ 3.104, 3.105, 3.156 3.400.

II.  Effective Date

Effective dates for disability compensation are assigned in 
accordance with 38 C.F.R. § 3.400 (implementing 38 U.S.C.A. § 
5110).  Under that regulation, unless otherwise provided, the 
effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 38 
C.F.R. § 3.400 (1998).  

As noted, effective dates for the grant of service connection 
are assigned in accordance with 38 C.F.R. § 3.400, which has 
multiple subparts.  The RO has explained that the grant of 
service connection was based on the determination that the 
1990 General Counsel Precedent Opinion had the effect of a 
liberalizing VA issue approved by the Secretary, and that 
38 C.F.R. §§ 3.114, 3.400(p) therefore applies.  For the 
following reasons, the Board agrees with this determination.  

38 C.F.R. § 3.400 (p) provides that 38 C.F.R. § 3.114 shall 
be used to determine the effective date of an award of 
compensation made pursuant to a liberalizing law, or a 
liberalizing VA issue approved by the Secretary or by the 
Secretary's direction, and that the effective date 
determination shall be made in accordance with the facts 
found but will not be earlier than the effective date of the 
act or administrative issue.  38 C.F.R. § 3.114.  The RO 
pointed out in the August 1997 Supplemental Statement of the 
Case that the 1985 General Counsel opinion was not issued as 
a precedent opinion and was not issued nationally.  As such, 
the 1990 General Counsel Precedent Opinion was, in effect, a 
liberalizing issue.  The RO also pointed out that it was not 
until the 1990 opinion was issued that this new 
interpretation of the regulation was available for general 
use.  

The Board has considered the veteran's argument and the 
rationale set forth by the RO.  With regard to an effective 
date, the Board agrees that the 1990 Precedent Opinion had 
the effect of a liberalizing law.  As such, 38 C.F.R. § 
3.114, applies.  38 C.F.R. § 3.114(a)(3), provides that when 
a claim is reviewed at the request of the claimant more than 
one year after the effective date of the law or issue, 
benefits may be authorized for a period of one year prior to 
the date of receipt of the request.  Thus, if the Board were 
to conclude that the liberalizing law was the date of the 
second General Counsel Opinion, July 16, 1990, the proper 
effective date would be September 27, 1995, one year prior to 
the veteran's application to reopen his claim.   The Board 
has considered whether an earlier date could be allowed based 
on other pertinent provisions in 38 C.F.R. § 3.400, but none 
of these provides for an earlier date in accordance with the 
facts found.  Thus, the preponderance of the evidence is 
against the assignment of an effective date earlier than 
September 27, 1995.  


ORDER

An effective date prior to September 27, 1995, for the grant 
of service connection for retinitis pigmentosa, is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

